Citation Nr: 0639385	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1995, for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2000, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, but remanded the case to the RO for 
additional development with regard to a determination on the 
merits of the claim.  While on remand, a February 2002 rating 
decision granted entitlement to service connection for PTSD, 
effective April 1996, and the veteran appealed the effective 
date.  In February 2004, the Decision Review Officer assigned 
an earlier effective date of August 30, 1995, and the veteran 
continued his appeal of the issue.  In April 2006, the Board 
remanded the appeal for further development.


FINDINGS OF FACT

1.  The initial claim for PTSD was received on August 30, 
1995.

2.  In a February 1996 rating decision, the RO denied service 
connection for PTSD; the veteran was notified of the decision 
on February 23, 1996, but he did not initiate an appeal 
within one year.  

3.  On April 1, 1996, VA received the veteran's claim to 
reopen the previously denied claim for service connection for 
PTSD.

4.  In August 2000, the Board found the February 2006 denial 
of service connection was final.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 
1995, for entitlement to service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an April 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an earlier effective date, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.  The claim was last 
readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  In an August 2006 
correspondence, the veteran indicated that he had no 
additional information to submit.  Thus, the Board observes 
that there are no outstanding records pertinent to this 
appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Laws and Regulations

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2006).  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

III.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than August 30, 1995, for the grant of 
service connection for PTSD.  He asserts that he filed 
earlier claims but that 10 years worth of his records have 
been "removed" from his claims file.

By way of history, review of the record reveals the veteran 
filed a formal application for compensation for a back 
disorder and skin condition in March 1982.  Nothing on that 
document indicates a claim for a psychiatric disorder.  In 
August 1995, the veteran asked to reopen his PTSD claim that 
he started in 1987.  The RO denied the claim in February 
1996.  The veteran did not appeal that decision.  In April 
1996, he asked to "reopen compensation for Agent Orange and 
psychosis."  In August 1996 the claim was administratively 
denied for failure to provide stressor information.  In 
October 1996, the veteran submitted the requested 
information, and the claim was denied by an April 1997 rating 
decision.

In an August 2000 decision, the Board found that the RO in 
New York, New York, denied a claim of service connection for 
PTSD by a decision entered in February 1996.  The Board also 
found that, although the file copy of the RO's notice letter 
is undated, a VA Form 21-8947 (Compensation and Pension 
Award) shows that the letter was mailed to the veteran on 
February 23, 1996.  Thus, the Board found that the veteran 
had been notified of the RO's decision.  The Board then found 
that the veteran did not initiate an appeal within one year 
and, therefore, the February 1996 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2006).  The Board then found that new and 
material evidence had been submitted to reopen the claim, and 
remanded the claim for a merits determination following 
additional development.  The RO subsequently granted the 
claim for service connection in a February 2002 decision, and 
assigned the proper effective date of April 1, 1996.  The 
veteran appealed the effective date, and the RO awarded an 
effective date of August 30, 1995, incorrectly concluding 
that the decision on the August 1995 claim was not final.  

In light of the laws and regulations applicable to effective 
dates based on reopened claims, the August 2000 Board 
decision essentially determined that the effective date of 
entitlement to service connection for PTSD cannot be earlier 
than that of a claim to reopen received after February 23, 
1996, the date of the notice of the last final rating 
decision.  The fact that the RO erroneously assigned an 
earlier date is harmless error, as it is in the veteran's 
favor.  

The Board acknowledges the veteran's contention that he filed 
earlier claims but that 10 years worth of his records have 
been "removed" from his claims file.  The Board observes, 
however, that he has not submitted any evidence to support 
his contention.  

Although his 1995 claim referenced a 1987 claim for service 
connection, there is no evidence of any claim for PTSD, 
either formal or informal, being filed prior to August 1995.  
While the file does contain records of treatment for PTSD in 
1987, the mere fact that he sought treatment does not 
constitute an informal claim.  See 38 C.F.R. § 3.155 (an 
informal claim must identify the benefit sought); see also 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (mere presence of 
medical evidence does not establish an intent on the part of 
the veteran to seek compensation).  Those records do not 
indicate an intent on the part of the veteran to file a claim 
for service connection for PTSD.  The Board notes that one 
handwritten "Past History" report associated in September 
1987 indicated that the veteran was "attempting to get 
[service connection] for agent orange [and] low back 
trouble."  While the handwritten note immediately below that 
referenced flashbacks and their frequency, there is nothing 
to indicate that the reference was related to the above 
mentioned sentence.  In this regard, there was no "and" 
after "low back trouble" to suggest that flashbacks were 
included in the sentence above.  Rather, the layout of the 
report suggests that reference to flashbacks was part of his 
current complaints.  Moreover, the report does not contain 
any diagnosis of PTSD.  Thus, the report does not rise to the 
level of an informal claim as it does not identify that the 
veteran was seeking service connection for a psychiatric 
disorder or PTSD.  

Additionally, the fact that the veteran received treatment 
for PTSD prior to 1995 does not warrant the assignment of an 
earlier effective date.  While 38 C.F.R. 
§ 3.157(b) does contain provisions in which VA treatment 
records can constitute an informal claim in certain cases, 
application of this regulation is not warranted in this case, 
as such regulation applies only to a distinct group of claims 
where service connection has already been established for the 
condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 
1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records could not be construed as informal claim). 

The Board notes that in October 1996, the veteran submitted 
documents dated or signed in 1988, including an application 
for compensation for PTSD signed in December 1988.  However, 
there are no VA date stamps on that document indicating that 
it was received by the RO in 1988.  The Board also notes 
letters in that time frame from the veteran's state service 
representative to the National Personnel Records Center and 
the veteran.  However, there are no letters from the 
representative to VA indicating the filing of a claim for 
PTSD in 1988.  The only letter from the representative to the 
VA was dated in August 1988 and pertained to a request for 
copies of all VA medical records.  No reference to a claim 
for service connection for PTSD was made.  To the extent the 
veteran may have filed a claim with the State veteran's 
office, such is not part of the U.S. Department of Veterans 
Affairs, and the date received by the State office could not 
be deemed the date of receipt by VA.  38 C.F.R. § 3.1(r).

The first claim for service connection for PTSD was received 
by the RO on August 30, 1995.  There is no evidence that the 
RO received a claim for that disorder at any time prior to 
August 1995, despite the veteran's contentions to the 
contrary.  Moreover, the February 1996 rating decision denied 
service connection for PTSD on the merits, and in actuality 
adjudicated any prior pending claims for service connection 
for PTSD.  See Ingram v. Nicholson, 20 Vet. App. 156, 164 
(2006) ("a claim remains pending until there is an explicit 
adjudication of the claim or an explicit adjudication of a 
subsequent 'claim' for the same disability").  

As noted above, the August 2000 Board decision determined 
that the February 1996 rating decision denying service 
connection for PTSD is final.  Thus, there is no basis in law 
to award an effective date earlier than the date already 
assigned, August 30, 1995, and the claim is denied.


ORDER

An effective date earlier than August 30, 1995, for 
entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


